Citation Nr: 1621093	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to October 26, 2011, for myofascial pain syndrome of the left upper extremity.

2. Entitlement to an initial rating in excess of 10 percent from October 26, 2011, for myofascial pain syndrome of the left upper extremity.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to October 26, 2011.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to May 2005.  His decorations and medals include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that implemented the Board's award of service connection for myofascial pain syndrome of the left upper extremity and assigned an initial rating of 10 percent, effective May 29, 2005 (day after separation from service).  The Veteran disagreed with the rating assigned, but not the effective date.

In a February 2015 letter, the Veteran was advised that he had been placed on a list of persons wanting to appear for an in-person hearing with the Board.  The Veteran's attorney responded to that letter in a letter received in March 2015, stating, "[Veteran] would like to withdraw his request for a hearing before a member of the Board."  Accordingly, the Veteran's request for a hearing is deemed withdrawn.

With regard to the claim for TDIU listed on the cover page, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is a part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his appeal for an increased initial rating for his myofascial pain syndrome of the left upper extremity, the Veteran filed a claim for TDIU.  See May 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Specifically, he stated that his posttraumatic stress disorder (PTSD) and left shoulder disabilities prevented him from securing or following any substantially gainful occupation.  He also stated that although he became too disabled to work in April 2012, his disability affected full-time employment in February 2009, which was also when he last worked full-time.  Based on the foregoing information, the Board finds that entitlement to TDIU, prior to October 26, 2011, has been raised by the record and is properly before the Board by virtue of his increased initial rating claim for myofascial pain syndrome of the left upper extremity.  

From October 26, 2011, the Veteran has been granted service connection for PTSD and assigned a 100 percent initial rating for that disability.  Ordinarily, the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, although the record reflects assertions by the Veteran that he is unemployable, in part, because of his service-connected myofascial pain syndrome of the left upper extremity, he has also (and as will be discussed in greater detail below) indicated he no longer seeks a higher initial rating for that disability for the portion of the appeal period beyond October 26, 2011.  See February 2016 letter from the Veteran's attorney.  Accordingly, the Veteran's claim for TDIU is limited to that period of the appeal for which he has a pending increased rating claim (in this case, prior to October 26, 2011).

The issue of entitlement to TDIU, prior to October 26, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 26, 2011, the Veteran's myofascial pain syndrome of the left (minor) upper extremity was manifested by pain with forward flexion limited from 80 to 170 degrees; there was no ankylosis or impairment of the clavicle or scapula.

2. On February 26, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeal seeking an initial rating in excess of 10 percent from October 26, 2011, for myofascial pain syndrome of the left upper extremity; there is no question of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial disability rating of 20 percent (but no higher) prior to October 26, 2011, for myofascial pain syndrome of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5019, 5201, 5203 (2015).

2. Regarding the matter of an initial rating in excess of 10 percent from October 26, 2011, for myofascial pain syndrome of the left upper extremity, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As the rating decision on appeal implemented the award of service connection for myofascial pain syndrome of the left upper extremity and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a January 2009 letter also provided the Veteran with general disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and neither he nor his attorney has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's postservice treatment records (VA and private) and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his attorney has identified any relevant outstanding evidence.  

The RO arranged for VA examinations in April 2005 and November 2007.  The examiners completed all necessary testing, examined the Veteran, and described the impact of his service-connected disability.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In May 2009, the Veteran's claim file was forwarded to a VA examiner for review.  Notably, at the time of the May 2009 medical opinion, the Veteran's claim was one of service connection.  As the opinion obtained is pertinent to that claim, and does not address the severity/functional impairment of the Veteran's now service-connected disability, the May 2009 VA medical opinion will not be discussed further herein.  The Board acknowledges, however, that as part of the examiner's claims file review, he did in his report discuss records of treatment and prior VA examination reports that are pertinent to the Veteran's current claim.  Any such evidence discussed in the May 2009 VA medical opinion, which is pertinent to the current claim, will be discussed separately herein.  [For example, although the Veteran's attorney has provided argument based on results shown during a "May 2009 VA examination" (see February 2016 written argument from the Veteran's attorney), the Board notes that the findings that the attorney references in his argument are, in fact, ones made during a July 2008 VA orthopedic surgery consult, which the May 2009 medical opinion provider reviewed as part of his report.  Therefore, instead of discussing the May 2009 VA medical opinion in the analysis section below, the Board will review and discuss the July 2008 VA orthopedic surgery consult report.]

The Board notes also that the Veteran was provided a VA examination in June 2012.  It does not appear the findings from that examination were considered by the RO in its May 2014 SOC.  Although this would ordinarily require the Board to remand the Veteran's claim for the RO to consider the June 2012 VA examination report in the first instance, in this case, the Veteran is no longer pursuing a claim for an increased rating for his myofascial pain syndrome of the left upper extremity from October 26, 2011 (and is dismissed herein).  As the June 2012 VA examination report is not pertinent to that portion of the appeal that remains before the Board, remand for the RO's initial consideration of that evidence is not necessary.  

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

The Veteran's myofascial pain syndrome of the left upper extremity is assigned an initial 10 percent disability rating under 38 C.F.R. § 4.71, DC 5299-5019.  The hyphenated diagnostic code in this case indicates that the service-connected disability, myofascial pain syndrome of the left upper extremity, is rated by analogy to bursitis (Diagnostic Code 5019), which is based on limitation of motion of the affected part (in this case, limitation of the arm).  38 C.F.R. § 4.27.  In the April 2011 rating decision, the RO indicated that the Veteran's 10 percent rating was based on painful or limited motion.  

Diagnostic Code 5019 provides the rating criteria for bursitis.  Ratings are to be made based on limitation of motion of the affected part, as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5019. 

Diagnostic Code 5201 addresses the limitation of motion of the arm.  Here, the evidence of record shows that the Veteran's left shoulder is his non-dominant or minor shoulder.  For a minor shoulder, limitation of motion at the shoulder level and midway between the side and shoulder level both warrant a 20 percent rating.  A maximum 30 percent rating is reserved for limitation to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201. 

Diagnostic Code 5203 provides rating criteria for impairment of the clavicle or scapula.  A 10 percent evaluation is warranted where there is malunion of the clavicle or scapula; or where there is nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula with loose movement; or where there is dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203. 

Normal shoulder range of motion is from zero to 180 degrees flexion (forward elevation) and abduction and zero to 90 degrees external rotation as well as internal rotation.  38 C.F.R. § 4.71, Plate I.

Prior to October 26, 2011

VA treatment records prior to October 26, 2011, reflect the Veteran's complaints of chronic pain in the left shoulder.  During an initial visit to the VA medical center in October 2005, the Veteran reported that his left shoulder pain started one month prior to his separation from service in May 2005, and that he had experienced intermittent pain ever since then.  On physical examination, there was no evidence of crepitus in the left shoulder and his range of motion was within normal limits.  Muscle spasms were, however, noted in the upper posterior left shoulder; therefore, pain/muscle spasm of the left posterior shoulder was assessed.

In February 2006, the Veteran underwent his first session of physical therapy.  During the initial consult, his left shoulder and cervical ranges of motion and strength in the upper extremities and neck were all noted to be within normal limits.  Tenderness on palpation was, however, noted in the left upper rhomboid.  It was also noted that pain was a functional barrier for the Veteran.

In July 2008, the Veteran underwent an orthopedic surgery consult for his left shoulder pain.  It was noted that he had been provided 3 injections previously, the effects of which lasted about one week each time.  On examination, there were no obvious gross external anatomical deformities, derangement, focal/regional atrophy, or signs or symptoms of effusion or infection.  There was also no scapula winging or deformity.  On active range of motion testing, abduction was to 170 degrees (normal: 0-180 degrees); forward flexion was to 170 degrees (normal: 0-180 degrees); internal rotation was to 80 degrees (normal: 0-90 degrees); and external rotation was 85 degrees (normal: 0-90 degrees).  Repeated movements revealed additional pain, but no incoordination, excess fatigability, flares, or weakened movements.  In particular, pain was noted from 90 to 170 degrees abduction and from 80 to 270 degrees forward flexion.  [As an incidental matter, the Board notes that normal ranges of motion for forward flexion are 0 to 180 degrees; therefore, it is most likely the physician intended to state that pain was noted from 80 to 170 degrees forward flexion.]  Chronic myofascial tears and bands left suspensory muscles of medial left scapula was assessed.

In July 2009, the Veteran was seen by his primary care provider for continued complaints related to his left shoulder.  On range of motion testing, the left shoulder produced discomfort with the ache extending to the left scapula region.  It was noted that the Veteran had been provided injections one year earlier, and that there was nothing further to be recommended besides ice and heat.  Shoulder pain and myalgia were assessed.

In April 2011, the Veteran complained of chronic shoulder pain at his annual check-in with his primary care provider.  An examination of his musculoskeletal system revealed his joints to be symmetrical and without swelling, redness, or tenderness.  He had a "good" range of motion; shoulder pain was assessed.

In October 2010, the Veteran also underwent private assessment by Northwest Surgical Specialists for left shoulder pain and possible neurogenic thoracic outlet syndrome.  During this visit, the Veteran described having episodic sharp discomfort in the left upper back along the medial scapular border, which radiated to the base of his neck and trapezius and frequently along the lateral aspect of his left arm.  He described the sharp discomfort in the arm as accompanied by paresthesia (tingling sensation) and numbness.  The discomfort was precipitated principally by lifting or any form of left upper extremity exertion, but was also notable when the arms were extended in a driving position.  Palpation, including massage, further exacerbated the pain.  A radiograph of the left scapula demonstrated no acute osseous abnormality, and a left upper extremity nerve conduction velocity and electromyogram (EMG) test did not indicate any evidence of cervical radiculopathy, brachial plexopathy, or focal nerve entrapment.  The latencies in the median, ulnar, and medial antebrachial cutaneous sensory nerves were at the upper ranges of normal.

On physical examination, the private physician found that the left trapezius border and left medial parascapular region were tender to palpation without overt mass or deformity.  An extended arm stress test (for about 60 seconds) and upper extremity tension test elicited minor discomfort along the left medial scapular border without additional neurologic symptoms or sensation of weakness.  Chronic shoulder pain was assessed, and it was suggested that the Veteran had some form of myofascial pain syndrome.  No ranges of motion studies were conducted.

Prior to October 26, 2011, the Veteran was also afforded two VA examinations.  On April 2005 VA examination, the Veteran reported having intermittent pain in the left shoulder that occurred "about every three months, lasting about seven days."  He also reported having difficulty with lifting.  On physical examination, the Veteran was determined to be right hand dominant.  His left shoulder revealed no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, instability or weakness.  His range of motion was full, including after repetitive use.

On November 2007 VA examination, the Veteran was noted to have left scapular pain for which he had undergone physical therapy, been given a TENS unit, and been given passive stretches, conditioning, and stretching exercises to do on his own.  It was noted that all of these things provided "only very temporary relief."  It was also noted that he had an injection into a trigger point of his left scapula about eight months earlier, which had helped for about 2.5 months, and that he had returned for another injection earlier that day.

The Veteran reported that he experienced pain any time he used his left arm to do any lifting, and that the left scapular area pain increased if his left arm was held out in front of him unsupported if he pulled up more than 8 pounds.  His left scapular pain was lessened if he rubbed it with Capsaicin, rested it, or changed its position.  The pain was related to position and activity, and occurred daily for about two hours later in the day.  The Veteran did not describe having any flare-ups, and it was noted he had pain, but no fatigue, weakness, or lack of endurance.

On physical examination, it was noted the Veteran was able to take his shirt on and off overhead without any difficulty.  He had good range of motion in the neck and was also able to forward raise and abduct his shoulders to 180 degrees in both active and passive ranges, and after three repetitions without pain.  He was also able to internally and externally rotate his shoulders to 90 degrees in both active and passive ranges, and after three repetitions without pain.  He reported feeling pain up to the top of his shoulder, between the tip of his shoulder and the base of his neck, when the medial margin of his left scapula area was pushed.  The examiner stated the Veteran was not limited by pain, fatigue, weakness, or lack of endurance; he had no painful motion and no added limitation with repetitive use.  There was no guarding, instability, incoordination or abnormal movement, edema, effusion, redness or heat.  Myofascial trigger point in the left scapular region was diagnosed.  An X-ray of the left shoulder was obtained subsequent to the examination; it showed skeletal structures that were intact and no evidence of destructive process.  The impression was that the roentgenographic appearance was within the limits of normal.

After reviewing the foregoing evidence, it is the opinion of the Board that for the period prior to October 26, 2011, the Veteran's service-connected myofascial pain syndrome of the left upper extremity warrants an increased initial disability rating of 20 percent (but no higher).  In particular, the evidence prior to October 26, 2011, demonstrates that the Veteran's service-connected disability was manifested by chronic pain that was unrelieved by physical therapy, stretching exercises, the use of a TENS unit, and injections.  On repetitive use and with pain, it also resulted in 80 degrees of forward flexion.  See July 2008 VA orthopedic surgery consult.  Shoulder level for forward flexion is 90 degrees.  38 C.F.R. § 4.71, Plate I.  Under Diagnostic Code 5201, limitation of motion of the arm at shoulder level or midway between side and shoulder level warrants a 20 percent rating for the minor arm.  Accordingly, the Board finds that there is sufficient symptomatology shown to resolve reasonable doubt in the Veteran's favor and award a higher rating of 20 percent prior to October 26, 2011, for his myofascial pain syndrome of the left upper extremity.

The Board has considered whether a still higher (30 percent) schedular rating might be warranted for this period of time.  Inasmuch as the Veteran's left arm is not shown to be limited in motion to 25 degrees from the side, the Board concludes that a further increase in the schedular rating (to 30 percent) is not warranted.  Notably, at the time of the October 2005 and November 2007 VA examinations, the Veteran demonstrated full ranges of motion, even with pain and repetitive use.  The Board acknowledges that in February 2016 written argument, the Veteran's attorney argued that the October 2005 and November 2007 VA examinations were inadequate.  Specifically, regarding the October 2005 VA examination, he states this examination was not "completed during a period of flare up, despite being clearly raised by the veteran during the history portion of the examination as required by Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994)."  The Board notes, however, that in Voerth v. West, 13 Vet. App. 117 (1999), the Court clarified VA's duty to assist to provide VA examinations where disabilities might fluctuate in severity at different times.  In particular, the Court stated that a primary consideration in Ardison had been that the "worsened condition" in that case impaired the veteran's earning capacity.  Id. at 122.  The second consideration in Ardison was the fact that the veteran's "worsened condition would last weeks or months."  Id.  By contrast, in the Voerth, that veteran's disability did not impact his employability and even in its worsened state did not last more than a day or two.  Id.  After reviewing the record, the Board finds the Veteran's situation to be more akin to Voerth than to Ardison.  In this case, the Veteran was still employed at the time of the April 2005 VA examination and had reported that he had not lost any time from work because of his left arm condition.  He also reported that the pain was intermittent and occurred about every three months, lasting about seven days.  Accordingly, VA was not required to provide the Veteran with a VA examination during a period of flare-up in this case.

With respect to the November 2007 VA examination, the Veteran's attorney takes issue with the fact that the examination was conducted "within hours of [the Veteran] getting a trigger point injection aimed specifically at relieving pain."  See February 2016 written argument.  However, the attorney has provided no basis for the assumption that the injection would have taken effect immediately so as to affect the Veteran's range of motion study at the November 2007 VA examination.  By contrast, the examiner acknowledged in his report that the Veteran had received an injection a few hours prior to the examination, but nevertheless continued with the examination.  This suggests the examiner did not believe the injection would impact the adequacy of his examination.  Furthermore, the Board notes that even when the Veteran sought treatment for his left shoulder symptoms, both before and after the November 2007 VA examination, he was noted to have ranges of motion that were noted to be either within normal limits or good.  See, e.g., February 2006 and August 2011 VA treatment records.  Such evidence supports the Board's finding that the November 2007 VA examination was not inadequate, as the results obtained during that examination are consistent with the record.  Importantly, in denying a rating higher than 20 percent for the Veteran's service-connected myofascial pain syndrome of the left upper extremity, the Board notes that neither the Veteran nor the record has suggested that his service-connected disability limits his left arm movement to 25 degrees to the side.  There is also no objective evidence of ankylosis or a diagnosis of arthritis that would warrant a higher evaluation.  As such, a 20 percent initial schedular rating (but no higher) is granted for the Veteran's myofascial pain syndrome of the left upper extremity, prior to October 26, 2011.

The Board has considered further whether referral for extraschedular consideration is indicated for any of the stages on appeal.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the rating criteria compensates for the effects of the Veteran's myofascial pain syndrome of the left upper extremity.  The Veteran has reported he experiences pain, tenderness on palpation, and muscle spasms in his left shoulder area.  He also has difficulty lifting heavy objects and experiences pain when he holds his arms out in front of him, such as when he is driving.  These manifestations are contemplated by the rating schedule, which attempts to compensate for measurable effects of pain and loss of motion.  As the rating schedule contemplates the disability, referral for extraschedular consideration is not in order.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

From October 26, 2011

The Veteran's service-connected myofascial pain syndrome of the left upper extremity is currently assigned an initial rating of 10 percent from October 26, 2011.  In a statement received from the Veteran's attorney on February 26, 2016, he noted that from October 26, 2011, the Veteran was assigned a "total disability evaluation for PTSD effective October 26, 2011."  He then stated, "[T]he veteran only wishes to appeal for the higher evaluation for the left shoulder impairment for time period from the date after his discharge from active duty up to the grant of the 100% evaluation in October 2011."

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative/attorney and must be in writing (except for appeals withdrawn on the record at a hearing).  38 C.F.R. § 20.204(b).

As noted, in a statement received on February 26, 2016, the Veteran's attorney stated that the Veteran wished to withdraw his appeal seeking an initial rating in excess of 10 percent from October 26, 2011, for myofascial pain syndrome of the left upper extremity.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal is dismissed.


ORDER

An increased initial disability rating of 20 percent, prior to October 26, 2011, is granted for the Veteran's myofascial pain syndrome of the left upper extremity, subject to the regulations governing payment of monetary awards.

The appeal seeking an initial rating in excess of 10 percent from October 26, 2011, for myofascial pain syndrome of the left upper extremity is dismissed.


REMAND

As was explained in the Introduction, the claim for TDIU prior to October 26, 2011, is in appellate status by virtue of the Veteran's increased initial rating claim for myofascial pain syndrome of the left upper extremity.  Although the Veteran also filed a separate claim for TDIU at the RO in May 2012, this claim was not adjudicated because he was ultimately granted service connection for PTSD, rated 100 percent, effective October 26, 2011.  The Veteran has indicated, however, that his employability is also impacted (in part) by his myofascial pain syndrome of the left upper extremity.  As the claim for TDIU prior to October 26, 2011, has not been adjudicated by the RO, the Board finds that it would also be premature for the Board to adjudicate such claim.  The Board cannot render a determination regarding the issue without there being prior development and initial adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1. 	Provide the Veteran and his attorney with notice of the criteria for a TDIU claim.  Explain what is needed to establish entitlement to a TDIU due to service-connected myofascial pain syndrome of the left upper extremity, to include on an extraschedular basis.  Ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.  

The Veteran and his attorney should be afforded an appropriate opportunity to respond.

2. 	After completing the above, and undertaking any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph, adjudicate the issue of entitlement to TDIU prior to October 26, 2011, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


